DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 8 February 2021.  Claims 1-13 and 15-20 are currently pending of which claims 18-20 are withdrawn from consideration.  Claims 1, 10 and 13 are currently amended and claim 14 has been cancelled.  

Claim Objections
Claim 1 is objected to because of the following informalities:  CO2 should be written with the appropriate subscript as CO2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the claim recites the limitation that the catholyte includes a reduced form of the selectivity-determining component; however, the specification does not appear to support this, but rather supports that the catholyte comprises an additive and a reduced form of the additive which forms the electrodeposited selectivity-determining component.  It has been interpreted that this was a mere error in wording.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. FR 3 007 426 to Deronzier et al. (Deronzier).
As to claims 1, 6 and 10, Deronzier teaches a carbon dioxide reduction system comprising a cathode with a selectivity determining catalyst layer, the cathode formed in situ simultaneously with carbon dioxide reduction occurring at the cathode, the cathode formed by the provision of a compound, an additive, to the catholyte, wherein the additive then undergoes electrolytic reduction to a reduced form of the additive and electropolymerization to form the selectivity determining catalyst layer comprising a polymerized layer of a selectivity determining compound comprising a reduced form of the additive, wherein the compound comprises a substituted heterocycle, for example A and A’ formed of pyridine  bound through the nitrogen to a metal of the metal complex (Translation Paragraphs 0004 and 0010; Foreign Document Formule 1).
As to claim 2, Deronzier teaches the apparatus of claim 1.  As discussed above, Deronzier teaches that the compound comprises a substituted heterocycle, for example A and A’ formed of pyridine bound through the nitrogen to a metal of the metal complex, and thus one or more nitrogens in a ring structure.  
As to claims 3 and 4, Deronzier teaches the apparatus of claim 1.  As discussed above, Deronzier teaches that the compound comprises a substituted heterocycle, for example A and A’ formed of pyridine bound through the nitrogen to a metal of the metal complex, Deronzier further teaches that the metal is further bound to an aryl group, Z and Z’, and thus that the substituent comprises an aryl group (Translation Paragraphs 0004 and 0010; Foreign Document Formule 1)
As to claims 5 and 11, Deronzier teaches the apparatus of claim 1.  As discussed above, Deronzier teaches that the additive undergoes electrochemical reaction, and thus that at least a point in time the additive would have a positive charge at at least portions of the compound.
As to claim 7, Deronzier teaches the apparatus of claim 1.  As discussed above, Deronzier teaches that the selectivity determining component is polymerized and thus includes multiple units that includes one or more of the substituted heterocycles.  
As to claim 13, Deronzier teaches a carbon dioxide reduction system comprising a cathode with a selectivity determining catalyst layer, the cathode formed in situ simultaneously with carbon dioxide reduction occurring at the cathode, the cathode formed by the provision of a compound, an additive, to the catholyte, wherein the additive then undergoes electrolytic reduction to a reduced form of the additive and electropolymerization to form the selectivity determining catalyst layer comprising a polymerized layer of a selectivity determining compound comprising a reduced form of the additive, wherein the compound comprises a substituted heterocycle, for example A and A’ formed of pyridine  bound through the nitrogen to a metal of the metal complex (Translation Paragraphs 0004 and 0010; Foreign Document Formule 1).  As discussed above, Deronzier teaches that the additive undergoes electrochemical reaction, and thus that at least a point in time the additive would have a positive charge at at least portions of the compound.
As to claims 15 and 16, Deronzier teaches the apparatus of claim 13.  As discussed above, Deronzier teaches that the compound comprises a substituted heterocycle, for example A and A’ formed of pyridine bound through the nitrogen to a metal of the metal complex, and thus one or more nitrogens in a ring structure with the substituent linked thereto.
As to claim 17, Deronzier teaches the apparatus of claim 16.  Deronzier further teaches that the metal is further bound to an aryl group, Z and Z’, and thus that the substituent comprises an aryl group (Translation Paragraphs 0004 and 0010; Foreign Document Formule 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deronzier as applied to claims 7, 6 and 11 above, and further in view of US Patent Application Publication No. 2011/0226632 to Cole et al. (Cole).
As to claim 8, Deronzier teaches the apparatus of claim 7.  However, Deronzier is specifically interested in a selectivity determining component towards formic acid and fails to contemplate additional useful selectivity components as in the claimed structure.  However, Cole also discusses the electrolytic reduction of carbon dioxide and teaches that catalyst component should be selected so as to ensure desired product production and teaches that effective compounds include pyridines and bipyridines with substituents including hydrogen, alkyls, hydroxyls, aminos, aryls or additional pyridyl groups (Paragraphs 0034-0037; Figures 6 and 7).  Thus it would have been obvious to utilize catalyst as in Cole in the in situ catalyst formation apparatus of Deronzier in order to allow for selectivity towards other products beyond formic acid.  Cole thus rendering obvious compounds in the broad group as claimed, optimized in order to optimize the product produced by the system as taught by Cole.   
As to claim 9, Deronzier teaches the apparatus of claim 6.  However, Deronzier is specifically interested in a selectivity determining component towards formic acid and fails to contemplate additional useful selectivity components as in the claimed structure.  However, Cole also discusses the electrolytic reduction of carbon dioxide and teaches that catalyst component should be selected so as to ensure desired product production and teaches that effective compounds include pyridines and bipyridines with substituents including hydrogen, alkyls, hydroxyls, aminos, aryls or additional pyridyl groups (Paragraphs 0034-0037; Figures 6 and 7).  Thus it would have been obvious to utilize catalyst as in Cole in the in situ catalyst formation apparatus of Deronzier in order to allow for selectivity towards other products beyond formic acid.  Cole thus rendering obvious compounds in the broad group as claimed, optimized in order to optimize the product produced by the system as taught by Cole.   
As to claim 12, Deronzier teaches the apparatus of claim 11.  However, Deronzier is specifically interested in a selectivity determining component towards formic acid and fails to contemplate additional useful selectivity components as in the claimed structure.  However, Cole also discusses the electrolytic reduction of carbon dioxide and teaches that catalyst component should be selected so as to ensure desired product production and teaches that effective compounds include pyridines and bipyridines with substituents including hydrogen, alkyls, hydroxyls, aminos, aryls or additional pyridyl groups (Paragraphs 0034-0037; Figures 6 and 7).  Thus it would have been obvious to utilize catalyst as in Cole in the in situ catalyst formation apparatus of Deronzier in order to allow for selectivity towards other products beyond formic acid.  Cole thus rendering obvious compounds in the broad group as claimed, essentially a pyridine with an aryl group thereon, optimized in order to optimize the product produced by the system as taught by Cole.   

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cole, in view of US 2015/0203977 to Luca et al. (Luca), and further in view of US Patent Application Publication No. 2017/0073825 to Sugano et al. (Sugano).
As to claims 1 and 10, Cole teaches a carbon dioxide reduction system comprising a cathode (120), the system further comprising a catalyst (124) comprising a selectivity-determining component that includes a substituted heterocycle (Paragraphs 0024, 0030, 0034-0037; Figures 1, 6 and 7)
However, Cole teaches that the catalyst is provided within a process catholyte, and not as a layer on the cathode.  However, Luca also discusses carbon dioxide reduction catalysts and teaches that the catalyst can both effectively be utilized in the electrolyte solution or as a layer on the cathode itself (Abstract; Paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the catholyte based catalyst of Cole by forming it instead as a cathode layer as a known equivalent as taught by Luca (MPEP 2144.06 II).    
However, the combination fails to teach that the cathode is in contact with a catholyte comprising an additive and a reduced form of the additive wherein the selectively-determining component is formed from the reduced form of the additive.  
However, Sugano also discusses the electrochemical reduction of carbon dioxide utilizing catalysts as layers on cathodes and teaches that by forming the catalyst layer via electrodeposition from an electrolyte comprising a non-reduced form of the catalyst the layer can be formed with a shape and thickness that can be controlled via adjusting the potential (Abstract; Paragraphs 0024, 0053, 0059, 0060, 0074 and 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of the combination with the addition of an electrolyte in contact with the cathode, thus a catholyte, comprising a non-reduced form of the selectivity-determining component, an additive, that is reduced, the catholyte thus further comprising a reduced form of the additive, and electrodeposited on the cathode as the selectivity determining component, in order to allow for the formation of the catalyst layer in a manner that allows for control of the shape and thickness of the layer as taught by Sugano.  
As to claim 2, the combination of Cole, Luca and Sugano teaches the apparatus of claim 1.  Cole further teaches that the substituted heterocycle includes one or more nitrogens in a ring structure (Paragraphs 0030 and 0034-0037; Figures 6 and 7)
As to claims 3 and 4, the combination of Cole, Luca and Sugano teaches the apparatus of claim 1.  Cole further teaches that the substituent includes an aryl (Paragraphs 0034-0037; Figures 6 and 7).  Thus an aryl group that is substituted on the heterocycle.  
As to claims 5, 11 and 12, the combination of Cole, Luca and Sugano teaches the apparatus of claims 1 and 10.  As discussed above, the combination teaches that the additive is a non-reduced form of the selectivity component.  However, Cole fails to specifically teach the selectivity component as the reduced form of the additive as claimed; however, Cole specifically teaches that the component should be selected so as to ensure desired product production and teaches that effective compounds include pyridines and bipyridines with substituents including hydrogen, alkyls, hydroxyls, aminos, aryls or additional pyridyl groups (Paragraphs 0034-0037; Figures 6 and 7).  Cole thus rendering obvious compounds in the broad group as claimed, essentially a pyridine with an aryl group thereon, optimized in order to optimize the product produced by the system as taught by Cole.  The combination thus rendering obvious an additive comprising a non-reduced form of pyridine with an aryl group thereon, and rendering obvious a positively charged form of the component.  
As to claim 6, the combination of Cole, Luca and Sugano teaches the apparatus of claim 1.  Cole further teaches that the component comprises, for example, 4,4-bipryidine, a dimer (Paragraph 0035).
As to claim 7, the combination of Cole, Luca and Sugano teaches the apparatus of claim 1.  Cole further teaches both that the heterocycle can be substituted and comprise a bipyridine, thus rendering obvious, at least, a selectivity determining component including two units each of the substituted heterocycles  (Paragraphs 0034-0037; Figures 6 and 7).
As to claim 8, the combination of Cole, Luca and Sugano teaches the apparatus of claim 7.  Cole fails to specifically teach the selectivity component as claimed; however, Cole specifically teaches that the component should be selected so as to ensure desired product production and teaches that effective compounds include pyridines and bipyridines with substituents including hydrogen, alkyls, (Paragraphs 0034-0037; Figures 6 and 7).  Cole thus rendering obvious compounds in the broad group as claimed, optimized in order to optimize the product produced by the system as taught by Cole.   
As to claim 9, the combination of Cole, Luca and Sugano teaches the apparatus of claim 6.  Cole fails to specifically teach the selectivity component as claimed; however, Cole specifically teaches that the component should be selected so as to ensure desired product production and teaches that effective compounds include pyridines and bipyridines with substituents including hydrogen, alkyls, hydroxyls, aminos, aryls or additional pyridyl groups (Paragraphs 0034-0037; Figures 6 and 7).  Cole thus rendering obvious compounds in the broad group as claimed, optimized in order to optimize the product produced by the system as taught by Cole.   

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.  
Applicants again argue that the catholyte utilized by the combination of Cole, Luca and Sugano is not the same catholyte that is utilized for electrochemical reduction of carbon dioxide.  However, again, the Examiner maintains that these limitations are not required by the claims.  This combination could be overcome by amending the claims in any number of ways, including, for example, adding a limitation stating that the catholyte comprises carbon dioxide and that the system is configured to simultaneously electrodeposit the selectivity determining component and reduce carbon dioxide.  
However, it is important to note that these claim amendments would not overcome Deronzier, as newly cited above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794